  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )         CRIMINAL ACTION NO.
      v.                             )            2:07cr322-MHT
                                     )                 (WO)
JOHN W. GOFF                         )

                                ORDER

      This cause is now before the court on defendant

John W. Goff's motion to proceed on appeal in forma

pauperis.

      28 U.S.C. § 1915(a)(3) provides that "[a]n appeal

may not be taken in forma pauperis if the trial court

certifies     in   writing    that       it   is    not   taken   in   good

faith."      In making this determination as to good faith,

a court must use an objective standard, such as whether

the appeal is "frivolous," Coppedge v. United States,

369   U.S.    438,   445     (1962),      or       "has   no   substantive

merit."      United States v. Bottoson, 644 F.2d 1174, 1176

(5th Cir. Unit B May 15, 1981) (per curiam); see also

Rudolph v. Allen, 666 F.2d 519, 520 (11th Cir. 1982)

(per curiam); Morris v. Ross, 663 F.2d 1032 (11th Cir.
1981).     Applying this standard, this court is of the

opinion    that   Goff's    appeal       is    without    a   legal   or

factual basis and, accordingly, is frivolous and not

taken in good faith.          See, e.g., Rudolph v. Allen,

supra; Brown v. Pena, 441 F. Supp. 1382 (S.D. Fla.

1977), aff'd without opinion, 589 F.2d 1113 (5th Cir.

1979).     Goff has provided no statement of the grounds

for his appeal, as he is required to do by Federal Rule

of Appellate Procedure 24(a)(1)(C).                   In any case, as

the court explained in the order denying his motion for

sentence    reduction      (doc.    no.       232),    Goff   does    not

qualify for a reduction under 18 U.S.C. § 3582(c) and

has failed to point to any other valid basis for the

court to grant the requested reduction.

                                   ***

    Accordingly, it is ORDERED that Goff's motion to

proceed on appeal in forma pauperis is denied; and that

the appeal in this cause is certified, pursuant to 28
U.S.C. § 1915(a)(3), as not taken in good faith.

    DONE, this the 20th day of November, 2018.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
